DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 6, 2022 has been entered.
Response to Arguments
Applicant’s arguments, see Applicant’s Arguments/Remarks, filed September 6, 2022, with respect to the previous rejection(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 12-17, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda et al. (US 6,296,621) in view of Theeuwes, and further in view of Radmer et al. (US 2009/0216184).
Regarding claim 1, Masuda et al. (henceforth Masuda) discloses (e.g., Figures 1 and 3) a passive fluid reconstitution system comprising: a first connection member (4) having a first end (engaged with tubing 1) and a second end (engaged with receptacle 3), the first end of the first connecting member configured to engage an administration port (via tubing 1), wherein the first connecting member includes a first fluid pathway extending from the first end of the first connection member to the second end of the first connection member (it’s a fluid line connector and connects to receptacle 3 and outlet 5; Col. 3, lines 23-28; Figures 1 and 2); and a receptacle (fixing member 23) including a collar (sides and vial retaining members of 23 as seen in Figures 3-4) configured to engage a vial (24), and a cap (distal face of 23 engaged with 25 of vial, and support element 19) extending from the collar and holding a second piercing member (18), wherein a piercing tip (portion of 18 extending through 19) of the second piercing member is disposed within the collar (Figure 3). Masuda does not explicitly disclose that the first connection member is a piercing member or a piercing tip is located within the collar.
Theeuwes teaches a fluid delivery system comprising an IV bag (e.g., flexible reservoir 11) which is connected to a fluid pathway via a piercing member (13).
Radmer et al. (henceforth Radmer) teaches (Figures 1, 7, and 8) a drug delivery device comprising a collar member (e.g., element 6 in Figure 7 or portion of upper plunger rod body in Figure 8) and a piercing member (7) which is located within the collar (it can be seen in Figures 1, 7, and 8 that the tip of the needle is located within the collar member as claimed).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fluid inlet connection means of Masuda to comprise the piercing arrangement taught by Theeuwes as they disclose such a connection means as a known method for securing a fluid pathway to a fluid source such as a flexible reservoir bag for connection with another fluid source (such as vial 19) and delivery to a patient (e.g., Col. 2, lines 9-32). In addition, it would have been obvious to one of ordinary skill in the art to modify the collar member of Masuda to extend at least to the level of the needle tip as Masuda does not require an offset between the collar edge and needle tip to function. In this manner the height of the collar relative to the needle tip is considered a design choice and such a design is taught by Radmer.
Regarding claim 2, Masuda further discloses wherein the cap is formed integrally with the collar (e.g., Figure 2, it can be seen that the cap and collar are a single piece which engage the vial).
Regarding claim 3, Masuda further discloses wherein the collar is cylindrical and is configured to concentrically engage the vial (e.g., Figure 4 it can be seen that the collar is in a concentric engaging relationship with the vial).
Regarding claim 4, Masuda/Theeuwes/Radmer further teach wherein the collar engages the vial (Masuda Figure 4) such that the first end of the second piercing member (18) extends into the via (Masuda Figure 4) and such that the first piercing member is in fluid communication with the via a second fluid pathway extending from the first end of the first piercing member to the first end of the second piercing member (it can be seen in Figure 4 of Masuda that when valve 14 is moved into the depicted position that there is a new fluid pathway created between the inlet 4 and the vial via the cannula wherein the two first ends are in fluid communication so as to allow for the mixing of the drugs and subsequent delivery through the outlet 5).
Regarding claim 5, Masuda/Theeuwes/Radmer further teach wherein the administration port is an IV bag port, and wherein the first end of the first piercing member is configured to pierce the IV bag port to place the first piercing member in fluid communication with the IV bag port (Masuda Col. 3, lines 4-6 disclose the inlet being connected to a fluid container; Theeuwes Col. 2, lines 13-17 and Col. 3, lines 7-9 disclose the source as a flexible bag containing a fluid such as saline which is considered to read on the claimed IV bag).
Regarding claim 6, Masuda/Theeuwes/Radmer further teach an IV line (Masuda element 2), wherein the second end of the first piercing member is configured to be connected to the IV line (Figure 1 of Masuda depicts the outlet port of element 13 to connect to an IV line (e.g., injection site, Masuda Col. 3, lines 11-13).
Regarding claim 7, Masuda/Theeuwes/Radmer further teach wherein the first piercing member (4) is in fluid communication with the IV line via the first fluid pathway (e.g., Figure 1 of Masuda wherein the inlet 4 is in fluid communication with outlet 5), and wherein the second piercing member is in fluid communication with the IV line (Masuda element 2) via a third fluid pathway extending from the first end of the second piercing member (Masuda element 18) to the second end of the first piercing member (Masuda element 4; it can be seen in Figure 4 of Masuda that the second end of element 4 is in fluid communication with the fist end of piercing member 18).
Regarding claim 8, Masuda further discloses a pierceable membrane (Col. 4, lines 16-20).
Regarding claim 9, Masuda/Theeuwes/Radmer further teach wherein when placed in an operating position, each of the first piercing member (Masuda element 4) and the second piercing member (Masuda element 18) are oriented vertically (Masuda Figure 1). 
Regarding claim 12, Masuda/Theeuwes/Radmer further teach wherein the second piercing member defines a syringe needle or plastic spike (Masuda Col. 3, lines 38-42 define the cannula as a hollow tube which is considered to read on the claimed syringe needle). 
Regarding claim 13, Masuda further discloses wherein the vial is initially sealed and under a vacuum (it is noted that the vial is not positively recited in claim 1 and Masuda discloses the use of a fluid vial; because the device of claim 1 is only required by the claim to work with a vial the device of Masuda is considered fully capable of engaging with a vial under vacuum as set forth in claim 13). 
Regarding claim 14, Masuda/Theeuwes/Radmer teach the invention substantially as set forth above for claim 1, and further teach a drug vial (Masuda element 24) and a first fluid pathway extending from the first end of a first piercing member (Masuda modified element 4) to the second end of the first piercing member such that fluid in a container (connected to line 1 of Masuda) may communication with an IV line (Masuda element 2; Figure 1).
Regarding claim 15, Masuda/Theeuwes/Radmer further teach wherein the collar (sides and vial retaining members of 23 as seen in Figures 3-4 of Masuda) engages the drug vial and such that the piercing tip of the second piercing member (18) extends into the drug vial (Masuda Figure 4) and such that the first piercing member (modified element 4 of Masuda) is in fluid communication with the drug vial (element 24 of Masuda) via a second fluid pathway extending from the first end of the first piercing member to the first pointed end of the second piercing member (Figure 4 of Masuda depicts the valve 14 having been rotated to fluidly connect the inlet 4 with the drug vial for reconstitution wherein the two piercing members are fluidly connected and fluid may flow between them).
Regarding claim 16, Masuda/Theeuwes/Radmer further teach wherein the second piercing member (18) is in fluid communication with the IV line (Masuda element 2) via a third fluid pathway extending from the piercing tip of the second piercing member to the second end of the first piercing member (Figure 4 of Masuda depicts the first and second piercing members fluidly connected and an outlet flow from chamber 12 through valve 14 and into chamber 11 before exiting element 5 which is considered to be the third flow path as claimed).
Regarding claim 17, Masuda/Theeuwes/Radmer further teach wherein the drug vial contains one of a pharmaceutical agent of a nutritional supplement (Masuda Col. 4, lines 13-18 disclose the drug container comprising an agent to be mixed and delivered which is considered to read on the limitation). 
Regarding claim 23, as set forth above for claims 1, 7, 14, and 16 Masuda/Theeuwes/Radmer teach reconstitution device comprising: a first piercing member (modified Masuda element 4) having a first end and a second end, wherein the first end of the first piercing member is configured to engage with a fluid container (via line 1), and wherein the second end of the first piercing member is configured to engage with an IV line (Masuda element 2 through outlet 5), such that IV fluid may flow along a first fluid pathway extending from the fluid container to the IV line (Figure 1); and a second piercing member (Masuda element 18) having a first end, wherein the first end of the second piercing member is configured to engage with a drug vial (Masuda element 24), such that IV fluid may flow along a second fluid pathway extending from the fluid container to the drug vial (upper flow path depicted in Figure 4 of Masuda), wherein the IV fluid mixes with an agent located within the drug vial to form a mixed drug, such that the mixed drug may flow along a third fluid pathway extending from the drug vial to the IV line (the mixed drug flows from chamber 9 to chamber 12 to chamber 11 and through outlet 5 after being mixed), such that the IV fluid and the mixed drug may simultaneously flow from the second end of the first piercing member to the IV line (Col. 4, line 54-Col. 5, line 11 disclose the third flow path wherein fluid from the source line 1 may flow into chamber 9 to mix with the drug from vial 24 then flow into chamber 12 then into chamber 11 before reaching outlet 5 into the IV line; this flow path is considered to meet the limitation as the outlet of element 4 is fluidly connected to the IV line in Figure 4 as claimed).
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Theeuwes in view of Radmer, and further in view of Vaillancourt (US 5,897,526). 
Regarding claims 10-11, Masuda/Theeuwes/Radmer teach the claimed invention substantially as set forth above for claim 1, but do not explicitly disclose the first end of the piercing member to be integrally formed with the administration port. 
Vaillancourt teaches (Figure 1) a medication administering system comprising an IV bag (10) which has an administration port integrally formed with a first piercing member (it can be seen in Figure 1 that a piercing member is engaged with the bag outlet and drip chamber 13. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the connection means of the device of Masuda/Theeuwes/Radmer to have a first piercing element integrally formed with an IV bag as Vaillancourt teaches such a connection means is known in the art and is suitable for forming fluid flow connections in IV administration systems as depicted.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Theeuwes in view of Radmer, and further in view of Hargrove et al. (US 4,573,967).
Regarding claim 18, Masuda/Theeuwes/Radmer teach the claimed invention substantially as set forth above for claim 14 but fail to explicitly disclose the drug vial being under vacuum. 
Hargrove et al. (henceforth Hargrove) teaches (Figure 1) a vial infusion system wherein the vial is initially under vacuum (Col. 3, lines 13-19).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vial of Masuda/Theeuwes/Radmer to comprise at least a partial vacuum to allow for the initialization of fluid flow from the source to the vial after connection as taught by Hargrove (Col. 3, lines 13-19). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Theeuwes in view of Radmer, and further in view of Sertic et al. (US 5,116,316).
Regarding claim 19, Masuda/Theeuwes/Radmer teach the claimed invention substantially as set forth above for claim 14, and Masuda further discloses that line 1 may be connected to flow rate controlling means (Col. 1, lines 18-20) but they do not explicitly disclose an infusion pump in operable communication with the IV line. 
Sertic et al. (henceforth Sertic) teaches (Figure 1) an automatic in-line reconstitution system comprising an infusion pump (12) engaged with the fluid inlet and outlet line (20). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fluid delivery means of Masuda/Theeuwes/Radmer to comprise an infusion pump as the flow rate controlling means so as to allow for a completely automated and programmable infusion during a procedure as taught by Sertic (Col. 7, lines 55-62).


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masuda in view of Theeuwes in view of Radmer, and further in view of Bayliss, IV (US 6,386,367).
Regarding claim 20, Masuda/Theeuwes/Radmer teach the claimed invention substantially as set forth above for claim 14, but do not explicitly disclose the vial as UV resistant. 
Bayless, IV (henceforth Bayliss) teaches the use of a protective barrier or UV blocking material for a medical container which prevents the permeation of UV rays into the medicament container to protect the drug (see e.g., Col. 3, lines 42-50 and Col. 4, lines 6-15).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vial of Masuda/Theeuwes/Radmer to comprise a UV protective coating such as that disclosed by Bayliss so as to prevent UV rays from negatively affecting the drug contained therein as taught by Bayliss.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783                                                                                                                                                                                                        
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783